***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           WAYNE MARGARUM, SR. v. DONUT
               DELIGHT, INC., ET AL.
                    (AC 43696)
                    Prescott, Cradle and DiPentima, Js.

                                  Syllabus

The plaintiff, a business invitee of the defendants, sought to recover damages
   for personal injuries he sustained when he allegedly slipped and fell on
   an accumulation of ice on a sidewalk or parking area maintained and
   controlled by the defendants. The plaintiff thereafter withdrew his com-
   plaint as against the named defendant. Following a jury verdict and
   judgment in favor of the defendant S Co., the plaintiff appealed to this
   court. Held that the record was inadequate to review the plaintiff’s claim
   that the trial court erred in denying his motion to set aside the verdict,
   the plaintiff having failed to order or otherwise provide this court with
   transcripts of the evidentiary portion of the trial proceedings in accor-
   dance with the applicable rules of practice (§§ 61-10 (a) and 63-8 (a));
   moreover, this court declined to review the plaintiff’s inadequately
   briefed claim that the court erred in denying his request for supplemental
   jury interrogatories and deemed the claim abandoned.
      Argued October 21, 2021—officially released February 8, 2022

                            Procedural History

   Action to recover damages for personal injuries sus-
tained by the plaintiff as a result of the defendants’
alleged negligence, brought to the Superior Court in
the judicial district of Stamford-Norwalk, where the
action was withdrawn as against the named defendant;
thereafter, the matter was tried to the jury before Kru-
meich, J.; subsequently, the court denied the plaintiff’s
motion to submit supplemental or amended jury inter-
rogatories; verdict for the defendant Square Acre
Realty, LLC; thereafter, the court denied the plaintiff’s
motion to set aside the verdict and rendered judgment
in accordance with the verdict, from which the plaintiff
appealed to this court; subsequently, Arlene S. Marg-
arum, executrix of the estate of Wayne Margarum, Sr.,
was substituted as the plaintiff. Affirmed.
  Bruce J. Corrigan, Jr., for the appellant (substitute
plaintiff).
  Laura Pascale Zaino, with whom was Jennifer L.
Booker, for the appellee (defendant Square Acre
Realty, LLC).
                          Opinion

   PER CURIAM. The original plaintiff, Wayne Marg-
arum, Sr.,1 who claimed that he fell and injured himself
on an icy sidewalk while exiting a donut shop operated
by Donut Delight, Inc. (Donut Delight), at premises
owned by the defendant Square Acre Realty, LLC
(Square Acre), appeals from the judgment of the trial
court, rendered following a jury trial, in favor of the
defendant.2 The plaintiff claims that the court improp-
erly (1) denied a motion to set aside the verdict returned
by the jury because the verdict ‘‘shocks the conscience’’
and is ‘‘manifestly unjust and palpably against the evi-
dence,’’ and (2) denied a motion to submit supplemental
or amended interrogatories to the jury after the jury
initially reported that it was ‘‘deadlocked’’ in its attempt
to answer jury interrogatories and was unable to reach
a verdict. In addition to responding to the plaintiff’s
claims on their merits, the defendant argues that the
plaintiff’s failure to provide this court with the tran-
scripts from the evidentiary portion of the trial pre-
cludes this court from reviewing the court’s ruling on
the motion to set aside the verdict and that the second
claim is inadequately briefed. We agree with the defen-
dant that the record is inadequate to review the plain-
tiff’s first claim and that the plaintiff has inadequately
briefed her claim regarding supplemental jury interroga-
tories. Accordingly, we decline to review the plaintiff’s
claims and affirm the judgment of the court.
   The gravamen of the plaintiff’s first claim is that the
jury’s factual finding, as reflected in its response to
jury interrogatories, that the sidewalk in front of Donut
Delight was not in a defective and unreasonably danger-
ous condition to business invitees such as the original
plaintiff, was ‘‘palpably against the evidence’’ presented
at trial and, thus, the court should have granted the
original plaintiff’s motion to set aside the jury’s verdict.
In order to properly address that claim, however, it is
necessary to review all of the evidence, including rele-
vant witness testimony, presented to the jury. See Gag-
liano v. Advanced Specialty Care, P.C., 329 Conn. 745,
754, 189 A.3d 587 (2018) (appellate review of evidentiary
soundness of jury verdict requires court to consider
totality of evidence presented); Rice v. Housing Author-
ity, 129 Conn. App. 614, 619, 20 A.3d 1270 (2011) (this
court stated in appeal from denial of motion to set aside
verdict that ‘‘we are unable to determine the merits of
the plaintiff’s claim without the benefit of the tran-
scripts of the proceedings, there being no way in their
absence for us to examine fully the evidence that was
before the jury in this case’’).
   The plaintiff failed to order or otherwise provide this
court with transcripts of the evidentiary portion of the
trial proceedings, thus rendering impossible any mean-
ingful evaluation of the entirety of the evidence pre-
sented to the jury. The only transcripts provided by the
plaintiff were of proceedings that occurred after the
matter was submitted to the jury for deliberation, in
which the court addressed questions posed by the jury
and the original plaintiff’s motion to submit supplemen-
tal or amended jury interrogatories. Practice Book § 61-
10 (a) provides: ‘‘It is the responsibility of the appellant
to provide an adequate record for review. The appellant
shall determine whether the entire record is complete,
correct and otherwise perfected for presentation on
appeal.’’ Practice Book § 63-8 (a) provides in relevant
part that ‘‘the appellant shall . . . order . . . from an
official court reporter a transcript of the parts of the
proceedings not already on file [that] the appellant
deems necessary for the proper presentation of the
appeal. . . .’’ As we have repeatedly stated, ‘‘[o]ur role
is not to guess at possibilities, but to review claims
based on a complete factual record . . . . If an appel-
lant fails to provide an adequate record, this court may
decline to review the appellant’s claim.’’ (Citation omit-
ted; internal quotation marks omitted.) Berger v. Deut-
ermann, 197 Conn. App. 421, 427, 231 A.3d 1281, cert.
denied, 335 Conn. 956, 239 A.3d 318 (2020). On the basis
of the record before us, we simply have no way to
assess whether, as the plaintiff claims, the jury’s verdict
was ‘‘palpably against the evidence.’’ Because the plain-
tiff failed to meet her burden of providing us with an
adequate record for review, we do not consider the
plaintiff’s first claim.
   We also decline to review the plaintiff’s second claim
regarding the court’s denial of the original plaintiff’s
request for supplemental jury interrogatories because
that claim is inadequately briefed. ‘‘We consistently
have held that [a]nalysis, rather than mere abstract
assertion, is required in order to avoid abandoning an
issue by failure to brief the issue properly. . . . [F]or
this court judiciously and efficiently to consider claims
of error raised on appeal . . . the parties must clearly
and fully set forth their arguments in their briefs. We
do not reverse the judgment of a trial court on the basis
of challenges to its rulings that have not been adequately
briefed. . . . The parties may not merely cite a legal
principle without analyzing the relationship between
the facts of the case and the law cited. . . . It is not
enough merely to mention a possible argument in the
most skeletal way, leaving the court to do counsel’s
work, create the ossature for the argument, and put
flesh on its bones.’’ (Internal quotation marks omitted.)
Bisson v. Wal-Mart Stores, Inc., 184 Conn. App. 619,
642, 195 A.3d 707 (2018). The scant seven sentences
devoted to this claim in the plaintiff’s brief are devoid
of any cogent analysis and contain no discussion or
citation to any relevant legal authority. Accordingly, we
deem the plaintiff’s second claim abandoned.
      The judgment is affirmed.
  1
   During the pendency of the appeal, the original plaintiff died. The appeal
was stayed pursuant to General Statutes § 52-599 until the executrix of
the plaintiff’s estate, Arlene S. Margarum, was substituted for the original
plaintiff. We refer to substitute plaintiff herein as the plaintiff and to Wayne
Margarum, Sr., as the original plaintiff.
   2
     Donut Delight originally was also a named defendant in the underlying
action, but it entered into a settlement agreement with the original plaintiff
prior to trial, and he withdrew the complaint against it. Square Acre filed
a third-party complaint for indemnification against Alert Security Plus, LLC
(Alert Security), the company that allegedly provided snow removal services
at the subject premises, and Alert Security filed counterclaims against Donut
Delight and Square Acre. Prior to trial, however, Square Acre withdrew its
third-party complaint, and Alert Security withdrew its counterclaims. Thus,
all references to the defendant in this opinion are to Square Acre only.